ORDER
MUNSON, Chief Judge.
This matter is before the court upon the parties’ motions for summary judgment pursuant to Bankruptcy Rule 7056. Bankruptcy Judge Stephen D. Gerling has issued proposed findings of facts and conclusions of law pursuant to 28 U.S.C. § 157(c)(1).
All of the defendants except defendants Dellwood Foods, Inc. (“Dellwood”), Sunny-dale Farms, Inc. and Hershey Foods Corporation have filed “notices of appeal” with the bankruptcy court. However, appeal is not the correct procedure under 28 U.S.C. § 157(c)(1). Rather this court has considered the points raised by these defendants as objections under § 157(c)(1).
Following review of the record in this case the court hereby adopts the well-reasoned and exhaustive memorandum-decision of Judge Gerling. 72 B.R. 663. Therefore, the motion by plaintiff-debtor Northeast Dairy Cooperative Federation, Inc. (“NEDCO”) for summary judgment on its claims against all defendants is granted. The motions by defendants Eastern Milk Producers Cooperative Association, Inc. (“Eastern”), Canajoharie Cooperative Milk Producers, Inc., Poland Milk Producers Cooperative Dairies, Inc., Schoharie County Cooperative Dairies, Inc., Hershey Food Corporation, and the Market Administrator for summary judgment on their cross-claims against Dellwood are denied, and those cross claims are dismissed. Dell-wood’s motion for summary judgment discharging it from further liability for the interpleader funds is granted. Dellwood shall submit to the court a recapitulation of its attorney fees and costs for approval. Once this court has approved Dellwood’s fee application, Dellwood shall disburse the interpleader funds to NEDCO, less the approved fees and costs. Dellwood’s motion for summary judgment on its cross claim against Eastern respecting milk purchased from NEDCO in April 1985 is granted. *911Dellwood’s motion to join Citicorp Industrial Credit, Inc. as a party defendant is granted.
It is so Ordered.